Citation Nr: 0513208	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for septum perforation, 
turbinate surgery.





ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The veteran service on active duty form June 1970 to June 
1973 and from February 1974 to February 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the RO in 
Denver, Colorado, which in part, denied service connection 
for septum perforation, turbinate surgery.    This case was 
previously before the Board in November 2003 and remanded for 
additional development and adjudication.


FINDING OF FACT

The veteran's septum perforation is the result of cocaine 
abuse during his period of service.


CONCLUSION OF LAW

Service connection cannot be granted for septum perforation, 
acquired as a result abuse of drugs during service.  38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In October 2000, the veteran filed a claim for service 
connection for a perforated septum.  A rating action in 
October 2001 denied service connection for the disability.  
The veteran filed a timely appeal.  In an April 2004 letter, 
the RO informed the veteran of the requirements of VCAA.  In 
a supplemental statement of the case, issued in January 2005, 
he was provided with the applicable law and regulations 
regarding VCAA.  Thus, VA has complied with the requirements 
of VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Cor . v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or  
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Also, under the laws administered by the VA, direct service 
connection may be granted only where a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for any 
claim filed after October 31, 1990, the result of the 
veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 
1110 (West 2002); 38 C.F.R. § 3.301(a) (2004).  Disability 
proximately caused by the drinking of a beverage to enjoy its 
intoxicating effects will be considered the result of willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2004).  Similarly, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3) (2004).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.


Factual Background

The facts in this case are fairly straight-forwarded.  
Pertinent service medical records show that the veteran 
underwent a septoplasty and inferior turbinectomy in June 
1985.  In December 1985, it was noted that he was being 
treated for alcohol and cocaine dependence.  In October 1986, 
he was evaluated for hypertrophic nasal mucosa and septal 
perforation and scheduled for a second septoplasty.  In March 
1988, the veteran's previous history of cocaine addiction 
with subsequent septal perforation was noted.  In May 1989, 
he underwent an open rhinoplasty and repair of the  septal 
perforation.  Again, it was noted that the veteran had a 
history of substance abuse and developed a septal perforation 
during that period.  

Post service records dated from 2001 to 2004, include a 
January 2001 VA examination report.  The examiner noted the 
veteran developed nasal septal perforation in the 1980s and 
underwent surgery.  The septum was repaired but the 
perforation redeveloped.  His current complaint was that 
blood and mucous collected in the hole and occasionally 
blocked his nasal passages.  Examination of the nosed 
revealed crusting on both sides of the nasal septum, 
obscuring the perforation.  Otherwise the nasal mucosa 
appeared normal and there was no visible obstruction or 
polyp.  The clinical impression was nasal perforation, with 
history and examinations as noted.  

In October 2001, the RO denied service connection for nasal 
perforation as a congenital defect.  In his March 2002 notice 
disagreement the veteran asserted that his nasal perforation 
was not a congenital defect, but rather was a result of his 
history of cocaine abuse during service.  


Analysis

Although the veteran was diagnosed with a perforated septum 
in service, there is no competent medical evidence that his 
current disorder is etiologically related to his military 
service.  The record shows that he was treated for cocaine 
abuse while in service and the septal perforation diagnosed 
in service was noted to be related to such abuse.  Moreover, 
the veteran concedes that his septal perforation is due to 
his history of cocaine abuse during active service

Since the evidence shows that the veteran most likely 
developed the septal perforation as a result of cocaine 
abuse, the Board can only conclude that the preponderance of 
the evidence is against his claim.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2004); VAOPGCPREC 
7-99; VAOPGCPREC 2-98 (payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse is precluded by law.)  Despite the veteran's 
statements that he was introduced to cocaine by fellow 
service members and succumbed to the intense peer pressure of 
the military environment, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  In short, there is no equipoise between 
the positive and negative evidence, therefore no reasonable 
doubt issue is raised.  38 C.F.R. § 3.102 (2004).




ORDER

Service connection for septum perforation, turbinate surgery 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


